          Case 1:19-bk-11646-MT                 Doc 50-1 Filed 08/23/19 Entered 08/23/19 11:13:22                                         Desc
                                                Exhibit Lodged Order Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX Nos.,                      FOR COURT USE ONLY
 State Bar No. & Email Address


 MATTHEW ABBASI, ESQ.; SBN 215030
 ABBASI LAW CORPORATION
 8889 WEST OLYMPIC BLVD, SUITE 240
 BEVERLY HILLS, CALIFORNIA 90211
 TEL:(310) 358-9341
 E-FAX: (888) 709-5448
 EMAIL: MATTHEW@MALAWGROUP.COM

 ATTORNEYS FOR, DEBTOR-IN-POSSESSION,
 MICHAEL T. STOLLER




                                        UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO DIVISION

 In re:                                                                      CASE NO.: 1:19-bk-11646-MT
                                                                             CHAPTER: 11

                                                                                    ORDER RE MOTION IN INDIVIDUAL
                                                                                    CHAPTER 11 CASE TO AUTHORIZE
 MICHAEL T. STOLLER                                                                DEBTOR-IN-POSSESSION TO EMPLOY
                                                                                         GENERAL COUNSEL
                                                                                           [11 U.S.C. § 327, LBR 2014-1]

                                                                                   No Hearing: LBR 9013-1(o)(3)
                                                                                   Hearing Information:
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM:
                                                                             ADDRESS:


                                                              Debtor(s).


1. The court has considered the Notice of Motion and Motion In Individual Chapter 11 Case for Order Authorizing
   Debtor-in-Possession to Employ General Counsel and File Interim Fee Applications using procedure in LBR 9013-
   1(o).

2. The Motion was:                   Opposed                  Unopposed                 Settled by stipulation

3. Based upon the motion and supporting documents, and the findings and conclusions made at the hearing if a hearing
   was held, IT IS ORDERED THAT:

    a.       The Motion is granted pursuant to 11 U.S.C. § 327 and the Debtor-in-Possession is authorized to employ:
             ABBASI LAW CORPORATION AND MATTHEW ABBASI, ESQ. (General Counsel) effective on (date) JULY
             3, 2019.

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 1                F 2081-2.5.ORDER.EMPLOY.GEN.COUNSEL
          Case 1:19-bk-11646-MT                 Doc 50-1 Filed 08/23/19 Entered 08/23/19 11:13:22                                         Desc
                                                Exhibit Lodged Order Page 2 of 2


     b. General Counsel will seek compensation pursuant to 11 U.S.C.                          § 328 or          § 330

     c.       The Motion is denied.

4.          Notwithstanding 11 U.S.C. § 331, General Counsel may file interim fee applications in this case 60 days apart;

5.          General Counsel may use the procedures set forth in LBR 9013-1(o) regarding Notice of Opportunity to
            Request Hearing when requesting approval of interim fee applications in this case; and

6.          Other (specify): The General Counsel may draw upon its initial retainer deposit to pay for its fees and the court’s
            filing fees upon the entry of this Order as specifically requested in General Counsel’s Application for
            Employment. General Counsel may also obtain payment for its incurred fees and costs directly from the
            Debtors’ corporations/businesses from Non-Estate funds as specifically requested in General Counsel’s
            Application for Employment.




                                                                          ###




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 2                F 2081-2.5.ORDER.EMPLOY.GEN.COUNSEL
